DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on November 18, 2021.  Claims 6 and 19 have been cancelled.  New claims 23-26 have been added.  Claims 1-5, 9-18, and 21-26 are currently pending and are under examination.
Any objections or rejections not reiterated below are hereby withdrawn.

Information Disclosure Statement



The information disclosure statement (IDS) submitted on November 18, 2021 is being considered by the examiner.  The signed IDS form is attached with the instant office action.  Applicant is reminded not to include hypertext links.  The examiner removed the hypertext link in NPL document #29.

Withdrawal of Rejections




The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.

Pending Rejection(s)
Claim Rejections - 35 USC § 112





The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-18, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of ventricular tachycardia, does not reasonably provide enablement for treatment of any age-related effect of stiffness of a heart and hypertrophy of a heart in any subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Response to Remarks
Applicant’s state claims 1 and 14 have been amended to methods of treating age-related stiffness of a heart and a method of treating age-related hypertrophy of a heart comprising administering a composition to the subject.  The composition comprising cardiosphere-derived cells (CDCs), CDC-derived extracellular vesicles, or both the CDCs and the CDC-derived extracellular vesicles.  In claim 14, the compositions are from a donor that is younger than the subject.  Applicant’s state that claims 1 and 14 are enabled and request the rejection be withdrawn.
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 

The unpredictability arises due to the differing conditions of starting materials, such as the genus of cardiosphere-derived cells or cardiosphere derived extracellular vesicles claimed, and due to the different structures of the materials in the derived cells or vesicles that will result in the functional effect of increasing telomerase reverse transcriptase activity as currently claimed and further capable of treating conditions claimed.  
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required to isolate what composition to treat the conditions as currently claimed.  The person of ordinary skill in the art cannot make and use the unknown composition for the scope of the treatment being claimed.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





January 27, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656